SECOND DIVISION
                             MILLER, P. J.,
          MERCIER, J., and PHIPPS, SENIOR APPELLATE JUDGE.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                    January 27, 2021




In the Court of Appeals of Georgia
 A20A1787. NEWTON et al. v. JACOBS et al.

      PHIPPS, Senior Appellate Judge.

      After obtaining a permit, Travis Jacobs burned property owned by his cousin,

Frank A. Argenbright, Jr., to burn off crop residue and a pile of pine stumps. The fire

escaped and burned property owned by Ronald Newton. The trial court granted

summary judgment to Jacobs and Argenbright, finding that the Georgia Prescribed

Burning Act shielded Jacobs and Argenbright from liability. Ronald and Stacey

Newton1 now appeal. For the following reasons, we affirm.




      1
        Stacey Newton voluntarily dismissed all of her claims against Jacobs and
Argenbright. However, the trial court’s order granting summary judgment to Jacobs
and Argenbright refers to both Newtons, and both Newtons appeal from the trial
court’s order.
             Summary judgment is proper when there is no genuine issue of
      material fact and the movant is entitled to judgment as a matter of law.
      OCGA § 9-11-56 (c). A de novo standard of review applies to an appeal
      from a grant or denial of summary judgment, and we view the evidence,
      and all reasonable conclusions and inferences drawn from it, in the light
      most favorable to the nonmovant.


Patton v. Cumberland Corp., 347 Ga. App. 501, 502 (819 SE2d 898) (2018) (citation

omitted).

      Argenbright owns a 15-acre tract in Brantley County. Argenbright bought the

property to provide a place for his brothers and cousins and their children and

grandchildren to hunt. When Argenbright purchased the property, he asked Jacobs to

manage the property, and Jacobs agreed. Jacobs planned to burn the 15-acre field to

burn off crop residue and a small pile of pine stumps. His purpose was to clear the

area in order to replant it as a food plot for deer hunting. Jacobs, who is a retired

Agricultural Stabilization and Conservation Service employee, has had years of

experience with prescribed burning. As a child and a young man, he helped his father,

who was a farmer, with burning fields, and he later burned his own fields. He also

helped his father and grandfather burn wooded areas on their farms. To prepare for

the burn of the Argenbright property, Jacobs cut firebreaks with a harrow on three


                                         2
sides of the field he intended to burn. The Georgia Forestry Commission (“GFC”) cut

a firebreak on the fourth side of the field.

       On the morning of March 28, 2017, Jacobs called the Brantley-Pierce County

GFC Unit and requested a burn permit for that day. After considering the weather

forecast and the fire danger rating for the day, the GFC issued Jacobs a permit.

Jacobs’ brother was present to assist him with the burn. Jacobs planned the burn for

a day that he knew a GFC employee would be nearby to assist if necessary.

       The permit had a “begin time” of 9:30 a.m. Sometime after 9:30 a.m., after

testing the wind, Jacobs started the fire. From the point of ignition, Jacobs strung a

line of fire along the four sides of the field, intending for the fire lines to meet roughly

in the center of the field. When Jacobs and his brother had gone all the way around

the field, Jacobs noticed that the fire had jumped the firebreak. At that point, Jacobs

called for help from the GFC employee he knew was working nearby. The GFC

employee came to the field and made another two firebreaks on the east side of the

pre-existing break, more than doubling its initial size. The fire jumped the widened

break, ultimately making its way to the Newtons’ property, where it destroyed Ronald

Newton’s garage workshop, including various tools and car parts.



                                             3
      In June 2018, the Newtons filed suit against Argenbright and Jacobs.

Argenright and Jacobs filed a motion for summary judgment, contending that the

Georgia Prescribed Burning Act, OCGA §§ 12-6-145 - 12-6-149, protected them

from liability. The trial court granted summary judgment to Argenbright and Jacobs,

finding that Argenbright and Jacobs were entitled to the protections afforded by

OCGA § 12-6-148 and that the record contained no evidence from which a jury could

reasonably conclude that Jacobs was grossly negligent. This appeal followed.

      1. The Newtons argue that the trial court erred in granting summary judgment

to Jacobs and Argenbright based on its determination that Jacobs and Argenbright are

entitled to the protections from liability provided by OCGA § 12-6-148. We disagree.

      (a) The Newtons first contend that OCGA § 12-6-148 does not apply in this

case because the fire did not meet the statutory definition of prescribed burning in

OCGA § 12-6-147 (2). The Georgia Prescribed Burning Act defines prescribed

burning as follows:

      “Prescribed burning” means the controlled application of fire to existing
      vegetative fuels under specified environmental conditions and following
      appropriate precautionary measures, which causes the fire to be confined
      to a predetermined area and accomplishes one or more planned land
      management objectives or to mitigate catastrophic wildfires.


                                         4
OCGA § 12-6-147 (2). The Newtons argue that because the fire was not contained to

a predetermined area, it was not a prescribed burn. We find this argument to be

unpersuasive.

      OCGA § 12-6-148 protects a property owner or the owner’s agent conducting

an authorized prescribed burn under the Georgia Prescribed Burning Act from

liability for “damages or injury caused by fire or resulting smoke unless it is proven

that there was gross negligence in starting, controlling, or completing the burn.”

OCGA § 12-6-148 (b).

      The General Assembly’s legislative intent in enacting the Georgia Prescribed

Burning Act is set forth in OCGA § 12-6-146:

      (a) It is declared by the General Assembly that prescribed burning is a
      resource protection and land management tool which benefits the safety
      of the public, Georgia’s forest resources, the environment, and the
      economy of the state. The General Assembly finds that:
             (1) Prescribed burning reduces naturally occurring vegetative
      fuels within forested areas. Reduction of such fuels by burning reduces
      the risk and severity of major wildfire, thereby lessening the threat of
      fire and the resulting loss of life and property;
             (2) Georgia’s ever-increasing population situates urban
      development directly adjacent to fire prone forest lands. The use of
      prescribed fire to manage fuels in interface areas would substantially
      reduce the threat of damaging wildfire in urban communities;

                                          5
            (3) Forest land constitutes significant economic, biological, and
      aesthetic resources of state-wide importance. Prescribed burning on
      forest land serves to reduce hazardous accumulations of fuels, prepare
      sites for both natural and artificial forest regeneration, improve wildlife
      habitat, control insects and disease, and perpetuate fire dependent
      ecosystems;
            (4) State and federally owned public use lands such as state parks,
      state and national forests, and wildlife refuges receive resource
      enhancement through use of prescribed burning;
            (5) As Georgia’s population continues to grow, pressures from
      liability issues and smoke nuisance complaints cause prescribed burn
      practitioners to limit prescribed burn activity, thus reducing the
      above-mentioned benefits to the state;
            (6) Public misunderstanding of the benefit of prescribed burning
      to the ecological and economic welfare of the state exerts unusual
      pressures that prevent uninhibited use of this valuable forest resource
      management tool; and
            (7) Fire benefits rare, threatened, and endangered plants, deer,
      turkey, quail, dove, and other game as well as numerous songbirds and
      other nongame species by the increased growth and yields of herbs and
      legumes. It also allows openings for feeding and travel.
      (b) It is the purpose of this part to authorize and promote the continued
      use of prescribed burning for community protection, silvicultural,
      environmental, and wildlife management purposes.

      The Newtons argue that while protecting a person who starts a fire from

liability for damages caused by smoke, drifting ashes, or heat is a reasonable

                                          6
objective of the General Assembly, it is unreasonable to believe that the General

Assembly intended to protect a person who starts a fire from liability for allowing the

fire to escape onto the land of others. However, the protections of OCGA § 12-6-148

apply not only to liability for damages from smoke, drifting ashes, or heat, but also

to “damages or injury caused by fire.” Thus, the General Assembly clearly

contemplated that an authorized prescribed burn could escape the area intended to be

burned. Consequently, we conclude that the OCGA § 12-6-148 (b) protection from

liability applies even if the fire which was intended to be confined to a predetermined

area escapes the predetermined area.

      (b) The Newtons also contend that OCGA § 12-6-148 does not apply in this

case because the burn was not conducted in accordance with the permit issued. Again,

we disagree.

      OCGA § 12-6-148 (a) provides:

      Prescribed burning conducted under the requirements of this part shall:
      (1) Be accomplished only when an individual with previous prescribed
      burning experience or training is in charge of the burn and is present on
      site until the fire is adequately confined to reasonably prevent escape of
      the fire from the area intended to be burned;
      (2) Be considered in the public interest and shall not create a public or
      private nuisance;

                                          7
      (3) Be considered a property right of the landowner; and
      (4) Be conducted in accordance with a permit issued under Part 3 of this
      article.

The Newtons acknowledge that a permit was issued to Jacobs, but contend that

Jacobs failed to conduct the burn in accordance with the permit because he did not

have a permit to burn agricultural land and he started the fire almost two hours later

than the permitted time to start.

      The permit issued to Jacobs has a section to indicate “type of burning” with

three broad categories. The three broad categories are “agriculture,” “silviculture,”

and “land clearing/machine piled natural vegetation.” Within the category of

agriculture, the permit has boxes to mark “improved pasture,” “cultivated crop,”

“orchard,” and “old fields.” Within the category of silviculture” are boxes for “hazard

reduction,” “wildlife mgmt,” “site prep,” and “long leaf.”

      On the permit issued to Jacobs, the “type of burning” indicated was “land

clearing/machine piled natural vegetation.” The Newtons’ argument that the permit

issued to Jacobs was not marked to permit the burning of agricultural land appears

to be based on the fact that the type of burning indicated was not one of the choices

within the category of “agriculture.” However, Jacobs testified that he intended to



                                          8
burn a 15-acre field of crop residue and a pile of stumps for the purpose of using the

area as a food plot for deer. The chief ranger of the Brantley-Pierce County GFC Unit

stated in an affidavit that the burn permit issued to Jacobs was appropriate for the

activity of clearing land of stump piles and land clearing for planting food plots. We

find no support in the record to support the Newtons’ argument that the fire was not

conducted in accordance with the permit issued to Jacobs because the permit did not

authorize Jacobs to burn agricultural land.

      We are also unpersuaded by the Newtons’ argument that Jacobs failed to

conduct the burn in accordance with the permit because the fire was set about 11:19

a.m. The permit issued to Jacobs indicates a “begin time” of 9:30 a.m. The chief

ranger of the Brantley-Pierce County GFC Unit stated in his affidavit that the time of

the burn permit listed as the “begin time” is the earliest that the burn may begin and

that the burn is not required to begin at the listed time. The Newtons argue that the

chief ranger’s affidavit compared to the face of the permit creates a factual dispute

that precludes summary judgment. However, the Newtons point to no evidence in the

record that supports their contention that the “begin time” on the permit was the time

that the burn was required to start. Consequently, the Newtons’ argument that the fire



                                          9
was not conducted in accordance with the permit because the fire was started later

than the “begin time” shown on the permit fails.

      2. The Newtons contend that the trial court erred as a matter of law in granting

summary judgment to Jacobs and Argenbright based on its determination that there

was insufficient evidence of gross negligence to create a jury question. We disagree.

      “‘Gross negligence’ is defined as the failure to exercise that degree of care that

every man of common sense, however inattentive he may be, exercises under the

same or similar circumstances; or lack of the diligence that even careless men are

accustomed to exercise.” Patton, 347 Ga. App. at 505 (2) (citations and punctuation

omitted). See also OCGA § 51-1-4 (“In general, slight diligence is that degree of care

which every man of common sense, however inattentive he may be, exercises under

the same or similar circumstances. As applied to the preservation of property, the term

‘slight diligence’ means that care which every man of common sense, however

inattentive he may be, takes of his own property. The absence of such care is termed

gross negligence.”) “In other words, gross negligence has been defined as equivalent

to the failure to exercise even a slight degree of care[.]” Heard v. City of Villa Rica,

306 Ga. App. 291, 294 (1) (701 SE2d 915) (2010) (citation and punctuation omitted).



                                          10
      Generally, when facts alleged as constituting gross negligence are such
      that there is room for difference of opinion between reasonable people
      as to whether or not negligence can be inferred, and, if so, whether in
      degree the negligence amounts to gross negligence, the right to draw the
      inference is within the exclusive province of the jury. In cases wherein
      the evidence allegedly supporting the accusations of gross negligence
      is plain and indisputable, however, the court may resolve the questions
      of whether the defendant acted with gross negligence as a matter of law.


Morgan v. Horton, 308 Ga. App. 192, 198 (3) (707 SE2d 144) (2011) (citations and

punctuation omitted).

      The Newtons argue that the record contains sufficient evidence for a jury to

conclude that Jacobs was grossly negligent. Specifically, the Newtons contend that

the fire was started on a high fire danger day, that the wind was blowing at nine miles

per hour at the time of the fire, and that Jacobs misunderstood the effect of humidity

on fire behavior. However, even if we assume all of these facts to be true, the

evidence in the record does not support a finding that Jacobs was grossly negligent.

Before the day of the burn, firebreaks were cut on all four sides of the field that

Jacobs intended to burn. Jacobs requested and obtained a burn permit on a day that

he knew a GFC employee would be nearby to assist if necessary. Before starting the

fire, Jacobs assessed the wind direction and selected his ignition point based on that

                                          11
assessment. Consequently, we agree with the trial court’s conclusion that “[e]ven

assuming there was evidence sufficient to create a jury issue as to whether Jacobs was

negligent in some way while starting, controlling, or completing the burn, there is no

evidence from which a jury could reasonably conclude that he failed to exercise slight

diligence and was therefore grossly negligent.” Thus, the trial court did not err in

granting summary judgment to Jacobs and Argenbright.

      Judgment affirmed. Miller, P. J., and Mercier, J., concur.




                                         12